Exhibit 10(f)

AMENDMENT No. 2

TO

ACUITY BRANDS, INC

AMENDED AND RESTATED SEVERANCE AGREEMENT

THIS AMENDMENT made and entered into as of the 30th day of March, 2010, by and
between ACUITY BRANDS, INC. (the “Company”) and RICHARD K. REECE (“Executive”);

W I T N E S S E T H

WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of April 21, 2006 (“Severance Agreement”), providing for the payment of certain
compensation and benefits to Executive if Executive’s employment is terminated
under certain circumstances; and

WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;

NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:

1.

Section 4.2 is hereby amended by deleting “150%” from clause (i) and
substituting “65%” in lieu thereof.

2.

This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

EXECUTIVE    

COMPANY

 

ACUITY BRANDS, INC.

/s/ Richard K. Reece

    By:   /s/ Vernon J. Nagel RICHARD K. REECE      

Vernon J. Nagel

Chairman, President and CEO